Citation Nr: 0704821	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for right epididymectomy 
with intermittent epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied a 
compensable rating for right epididymectomy with intermittent 
epididymitis. 

The veteran requested a hearing before a Travel section of 
the Board in his June 2004 Form 9.  He switched his request 
to a hearing before the RO in September 2004 and withdrew the 
request altogether in October 2004.  As there is no 
outstanding request for a hearing, the Board may proceed.  

The Board notes that the veteran receives special monthly 
compensation for loss of use of a creative organ, on the 
grounds that his service connected disability has rendered 
the veteran infertile.  In his claim, Notice of Disagreement 
and Form 9, the veteran has argued that the monthly 
compensation should be increased due to the impairment of 
both testes, as opposed to just one.  The RO addressed this 
issue as continued entitlement to special monthly 
compensation due to loss of use of a creative organ.  It was 
not addressed in the Statement of the Case.  Ordinarily a 
situation such as this would merit a remand under the rule of 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Under 
38 C.F.R. § 3.350, special monthly compensation for loss of 
use of a creative organ is warranted for the loss of function 
of one or both testes.  This precludes a second or increased 
special monthly compensation on the basis of the loss of 
function of both testes.  Accordingly, the veteran's argument 
is without legal merit, and a remand is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).




FINDING OF FACT

Throughout the appellate period, the veteran's right 
epididymectomy with intermittent epididymitis has been 
manifested by complaints of occasional burning on urination; 
there is no associated renal or voiding dysfunction; and the 
disability is not shown to have required drainage/frequent 
hospitalization, continuous or intermittent intensive 
management, or long term drug therapy.


CONCLUSION OF LAW

A compensable rating for right epididymectomy with 
intermittent epididymitis is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code (Code) 7525 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected right epididymectomy with 
intermittent epididymitis is rated under 38 C.F.R. § 4.115b, 
Code 7525 (for chronic epididymo-orchitis), as urinary tract 
infection which, in turn, is rated under 38 C.F.R. § 4.115a, 
which provides for rating as renal dysfunction where there is 
poor renal function, and a 30 percent rating where there is 
recurrent symptomatic infection requiring drainage and/or 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management.  A 10 
percent rating is warranted when there is long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management.

The essence of the veteran's complaints is that the symptoms 
of his right epididymectomy with intermittent epididymitis 
are occasional burning on urination, and that he has not been 
adequately compensated for infertility.  His statements 
describing the symptoms of his right epididymectomy with 
intermittent epididymitis are competent evidence to the 
extent that he can describe what he experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, for 
rating purposes, his statements and contentions must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

The evidence reflects that there is no associated impairment 
of function (e.g., renal function, voiding, etc.), so ratings 
that consider impairment of function do not apply.  The 
disability has not required drainage, frequent 
hospitalization, and/or continuous intensive management.  The 
most recent medical evidence consists solely of a January 
2003 VA examination.  

The January 2003 VA examination establishes his sole 
complaint of occasional burning on urination.  Physical 
examination revealed no tenderness, swelling or induration.  
The left testicle had somewhat retracted.  There is no 
additional evidence from the period on appeal.  This does not 
meet the criteria for a compensable rating as there is no 
renal dysfunction, infection requiring frequent 
drainage/hospitalizations, long-term drug therapy or 
intensive management.  

The veteran has submitted private treatment notes from a Dr. 
Weinberger, however, these are dated from 1996.  As these are 
from more than six years prior to the filing of the veteran's 
current claim, they are of little probative value.  At best, 
the records show that the veteran received a 10 day cycle of 
Cipro for prostatitis in August 1996.  This too does not meet 
the criteria for a compensable rating as there is no renal 
dysfunction or hospitalizations.  The drug therapy is short 
term, and the doctor noted that the veteran would not have to 
return for a follow-up should his symptoms subside following 
the Cipro course.  There is no showing that even six years 
before his claim, the veteran had symptoms sufficient to 
require long term drug therapy or intensive management.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
symptoms of right epididymectomy with intermittent 
epididymitis consist of occasional burning on urination, 
without renal dysfunction, infection requiring frequent 
drainage/hospitalizations, long-term drug therapy or 
intensive management.  The criteria for a compensable rating 
are not met.  

No other diagnostic codes are potentially applicable to the 
veteran's disability.  He has not had removal or atrophy of 
either testicle.  He has been denied service connection for 
prostate problems.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for right epididymectomy with intermittent 
epididymitis.  See Gilbert, 1 Vet. App. at 53.

Impairment of sexual function is not a factor among the 
criteria for rating the disability at issue.  Loss of use of 
a creative organ is recognized as service-connected, and the 
veteran has been awarded SMC for such impairment.  While the 
veteran contends that he should be entitled to a higher 
rating, he has identified no symptomatology other than what 
has already been compensated.  

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The January 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the RO 
continued the noncompensable disability rating at issue here 
for the veteran's service-connected disability, and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
right epididymectomy with intermittent epididymitis since he 
was last examined.  The veteran has not reported receiving 
any recent treatment specifically for this condition, and 
there are no records suggesting an increase in disability has 
occurred as compared to the VA examination findings.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2003 VA examination report is thorough.  There is no rule 
as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a compensable rating for right epididymectomy 
with intermittent epididymitis is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


